Citation Nr: 0834521	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  06-02 683	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from November 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's back condition is causally or etiologically 
related to service. 


CONCLUSION OF LAW

The veteran's back condition was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated June 2005, 
March 2006, December 2006 and December 2007.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for a back condition.  Generally, service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).   Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection the record must 
contain: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease; and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the veteran must be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinksi, 1 Vet. App. 49, 53 (1990). 

In this case, reports of VA examinations starting in 2001 
confirm that the veteran currently has a back disability most 
recently diagnosed in May 2008 as degenerative disc disease, 
lower lumbar facet joint arthropathy and lumbosacral strain.  
The question is thus whether this disability is related to 
the veteran's active service. 

As previously indicated, the veteran served on active duty 
from November 1943 to December 1945.  The veteran's service 
treatment records do not show any diagnosis of or treatment 
for a back condition.  However, according to a written 
statement submitted by the veteran during the course of this 
appeal, and a buddy statement he submitted, the veteran 
sustained a back injury in service when he was picking up and 
moving 500 pound bombs on a navy vessel.  Allegedly, the 
veteran developed severe back pain that hindered him from 
performing his duties.  He claims to have made sick calls 
every day to complain about his back pain and that medical 
staff gave him pills to help deal with the pain.  Since that 
time the veteran claims to have experienced continual pain in 
his back.  While medical evidence is generally required to 
address a current diagnosis or questions of medical 
causation, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of a disability even where not 
corroborated by contemporaneous medical evidence). 

Finally, in a report of a VA examination conducted in May 
2008, the VA examiner stated this the veteran's current back 
disability was more likely than not related to his in-service 
injury, thereby supporting his claim.  The examiner indicated 
having reviewed the entire claims file before offering the 
foregoing opinion and also noted that the veteran had no 
sustained any further significant injuries to his spine other 
than while in service.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  While an assessment 
or opinion by a healthcare provider is never conclusive and 
is not entitled to absolute deference, the Board must 
consider the weight to be placed on an opinion depending upon 
the reasoning employed to support the conclusion and the 
extent to which the physician reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  In this case, the Board assigns greatest relative 
significance to the opinion of the most recent VA examiner.  
This opinion was offered by a VA physiatrist and is based on 
a review of the entire claims file.  

In light of the foregoing, the Board finds that the veteran's 
back disability is related to his active service.  Based on 
this finding, the Board concludes that a back disability was 
incurred in service.  Inasmuch as the evidence in this case 
supports the veteran's claim, it must be granted.


ORDER

Service connection for a back disability is granted. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


